Citation Nr: 0730913	
Decision Date: 10/01/07    Archive Date: 10/16/07

DOCKET NO.  00-19 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than April 3, 
1990, for service connection for anxiety disorder.

2.  Entitlement to an effective date earlier than April 3, 
1990, for a total disability rating based on individual 
unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, attorney


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to February 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which awarded service connection and a 70 
percent rating for anxiety disorder effective September 24, 
1994, and from a January 1999 RO decision that awarded a TDIU 
rating effective May 6, 1998.  The veteran disagreed with the 
effective dates of both awards.  In June 1999, the RO awarded 
an effective date of September 24, 1994, for the TDIU rating.  
In May 2000, the RO awarded an effective date of April 3, 
1990, for service connection for anxiety disorder.  In July 
2002, the RO also awarded an effective date of April 3, 1990, 
for the TDIU rating.  The veteran continues to seek an 
earlier effective date for both issues.

In September 1994, the RO also denied service connection for 
migraines, skin rash, eye irritation, gastrointestinal 
condition, fatigue, nausea, loss of appetite, and 
hypertension; the RO also denied a claim for an increased 
rating for a right wrist disability.  In February 1996, the 
RO issued a statement of the case.  However, in a substantive 
appeal received in March 1996, the veteran limited his 
disagreement to the claim for service connection for a 
psychiatric condition.  Thus, the other claims involved in 
the September 1994 RO rating decision are not on appeal.

In a decision of September 2004, the Board denied the issues 
on appeal.  The veteran then appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In January 
2007, the Court issued an order which vacated the Board's 
September 2004 decision, and remanded the matter to the Board 
for further proceedings.  The case is now ready for appellate 
review pursuant to that Court remand.  

The veteran has also raised a claim of clear and unmistakable 
error (CUE) in prior RO rating decisions (specifically, 
rating decisions by the San Juan RO in November 1970 and 
February 1972), as a means of achieving earlier effective 
dates for service 


connection for anxiety disorder and for a TDIU rating.  While 
that claim seeks the same relief that is the subject of the 
present appeal, it involves separate legal questions and 
standards that have not yet been addressed by the RO.  
Because of the differing legal standards, the CUE claim is 
not inextricably intertwined with the issues now on appeal.  
Therefore, the present issues on appeal can proceed while the 
CUE claim is referred to the RO for consideration in the 
first instance.


FINDINGS OF FACT

1.  All of the requisite notices, as well as assistance, 
required by law have been provided to the veteran, and all of 
the evidence necessary for an equitable disposition of the 
claims has been obtained.

2.  The RO previously denied service connection for a nervous 
condition and headaches in November 1970 and February 1972.  
The veteran filed a notice of disagreement (NOD) in April 
1972, and the RO then issued a statement of the case in July 
1973; however, the veteran did not file a substantive appeal 
within 60 days.

3.  On April 3, 1990, the veteran filed an application 
seeking to reopen a claim for service connection for a 
psychiatric condition, and in May 1998, the veteran submitted 
an application form seeking a TDIU rating based on service-
connected disabilities.

4.  The RO awarded service connection for anxiety disorder 
and a TDIU rating based on the date of receipt of the claim 
on April 3, 1990.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 3, 
1990, for service connection for anxiety disorder have not 
been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2006).

2.  The criteria for an effective date earlier than April 3, 
1990, for a TDIU rating have not been met. 38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has conducted a complete review of all relevant 
materials in the claims file.  The veteran served on active 
duty in the United States Army from May 1968 to February 
1970.  In June 1970, the veteran filed a claim for service 
connection for headaches and nervousness.  The RO denied 
service connection for a nervous condition and headaches in 
November 1970.  The veteran filed new argument and evidence 
in November 1971.  In February 1972, the RO again denied 
service connection for headaches and a nervous condition.  
The veteran filed a notice of disagreement (NOD) in April 
1972, and another similar letter in September 1972.  The RO 
then issued a statement of the case in July 1973.

In July 1973, the veteran sent a letter to the President of 
the United States.  In the letter, he described suffering a 
head wound in service.  He also described receiving VA 
treatment in 1970 after discharge from service, having his 
case referred to VA's vocational rehabilitation division, and 
then being hospitalized at a non-VA facility in 1972 for a 
nervous condition.  The veteran stated: "I have written in 
order to obtain my records as veteran to appeal my case and 
never appears.  My case is treated now by Rehabilitation. I 
want a revition [sic] of my case."  He also indicated that he 
was not working because of his incapacity.  The letter was 
routed to and received by the RO in August 1973.

In April 1974, the RO awarded the veteran a permanent and 
total disability rating for non-service-connected VA pension 
purposes, effective August 1, 1973.

In May 1974 and February 1975, the veteran wrote to the RO 
that he was seeking service-connected disability benefits, 
instead of non-service-connected pension benefits.  In 
correspondence received by the San Juan RO in May 1975, the 
veteran requested a "review of my case," indicating that he 
was still receiving psychiatric 


treatment for his nervous condition connected with military 
service.  In June 1975, the RO wrote to the veteran that his 
nervous condition had already been found to be non-service-
connected and that he needed to submit new and material 
evidence in order to reopen the claim.  The veteran did not 
reply to this letter.

Subsequent correspondence from the veteran in 1976 and 1977 
pertains to a request for an apportionment of his pension 
benefits and continuation of his VA non-service-connected 
pension benefits.

On April 3, 1990, the veteran filed a claim for service-
connected benefits based on Agent Orange exposure.  The RO 
denied the claim in a September 1994 rating decision, with 
notice issued to the veteran in November 1994.  In July 1995, 
the veteran filed an NOD, and the RO issued an SOC in 
February 1996.

Additional development and adjudication and adjudication 
ensued, including several rating decisions.  Finally, in a 
March 1998 rating decision, the RO awarded service connection 
and a 70 percent rating for anxiety disorder (claimed as 
post-traumatic stress disorder (PTSD)), effective September 
24, 1994.

On May 6, 1998, the veteran filed a claim for a TDIU rating.  
In a January 1999 rating decision, the RO awarded a TDIU 
rating, effective May 6, 1998.

According to documents received from the Social Security 
Administration (SSA) in August 1998, the veteran had been 
found entitled to SSA disability benefits since September 
1971, due to paranoid type schizophrenic reaction.

In a September 1999 rating decision, the RO awarded an 
earlier effective date of September 24, 1994, for a TDIU 
rating.  The RO noted that service connection for anxiety 
disorder had been in effect since that date.

In May 2000, the RO granted an earlier effective date of 
April 3, 1990, for the award of service connection for 
anxiety disorder with depression (claimed as post-traumatic 
stress disorder).  The RO noted that the veteran's claim had 
been pending since that date.

In a July 2002 rating decision, the RO awarded an effective 
date of April 3, 1990, for the TDIU rating, again based on 
the date of receipt of the claim in April 1990.

The veteran essentially argues that he is entitled to an 
effective date of February 5, 1970, because of the in-service 
onset of his service-connected psychiatric disability and his 
pursuit of service connection for a psychiatric condition 
since then.  He contends that the effective date of the TDIU 
rating is predicated on the psychiatric condition and should 
thus be treated similarly.

Very specific legal and regulatory provisions govern the 
veteran's claims.  The effective date of service connection, 
based on a reopened claim supported by new and material 
evidence, will be the date of VA receipt of the reopened 
claim, or the date entitlement arose, whichever is later. 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), (r); Sears v. 
Principi, 16 Vet. App. 244 (2002).

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim. Hurd v. West, 13 Vet. App. 449 (2000).  The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later. 
38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); Hazan v. 
Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 
125 (1997); VAOPGCPREC 12-98.

As was noted above, the RO initially denied the veteran's 
claim for service connection for a nervous condition in 
November 1970 and February 1972.  The veteran submitted a 
notice of disagreement in April 1972, and submitted another 
similar letter in September 1972.  The RO also issued an SOC 
to the veteran in July 1973.  Thereafter, the veteran did not 
file any document directly with the VA within the proper 
appeals time period. See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.302(b).

The July 1973 SOC included the proper instructions for 
perfecting the appeal, but the veteran instead sent a letter 
to the President several weeks after issuance of the July 
1973 SOC.  The veteran's letter discussed various matters, 
including a head wound in service, post-service nervous 
condition treatment, handling of his VA-related matters by 
the vocational rehabilitation division of the VA, and a 
presumably unsatisfied request for certain records.  In the 
letter, the veteran also sought "a revition of my case," and 
he described his financial plight that had resulted from his 
inability to work due to his incapacity.

The Board concludes that the veteran's July 1973 letter to 
the President was not a substantive appeal.  First, the 
letter was vague in identifying what benefits were actually 
being sought; it described a head injury, post-service 
psychiatric treatment, vocational rehabilitation, and 
incapacity.  Second, the timing of the letter and the 
addressee indicate that the veteran actually chose to pursue 
an alternative course of action, instead of perfecting the 
appeal with the VA.  The letter immediately followed the 
issuance of the SOC, but it was sent to the President of the 
United States rather than to the VA, as the instructions for 
perfecting the appeal described in the SOC itself had 
directed.  Third, the veteran expressly stated that he had 
not received records so as to appeal his case; this wording 
indicates that he was aware of the separate nature of the 
appeal with the VA.  Fourth, the veteran sought "a revition 
of his case," which apparently means he was seeking a 
revision of his case.  This wording, in conjunction with the 
other factors described above, indicates that the veteran was 
seeking some authority other than the VA to somehow look at 
the case from outside of the VA system and to provide him 
with benefits to assist him with his economic plight.  The VA 
is mandated to construe a claimant's written submissions in 
the light most favorable to the veteran, under principles of 
"liberal construction" and "interpretive doubt." See Myers v. 
Principi, 16 Vet. App. 228, 235 (2002).  However, even 
construing the veteran's July 1973 letter in the most 
favorable light, the Board finds that it did not reflect an 
intent to pursue the appeal within the VA.

The relevant case law does not require a different conclusion 
on this specific matter.  In Hanson v. Brown, 9 Vet. App. 29 
(1996), a claimant sent a letter to the President 


of the United States, and the letter was then routed to the 
VA and ultimately to an RO.  In that case, the date of 
receipt of the letter by the RO served as the effective date 
of service connection.  The Court remanded the case to 
determine if earlier receipt of that letter by other 
divisions of the VA had any effect on the effective date of 
service connection.  Hanson thus involved a letter that 
placed the VA on notice of a claimant's intent to seek 
benefits and thus served as a claim.  In the instant appeal, 
however, as discussed above, the veteran's July 1973 letter 
and its context, wording, and timing conveyed a desire for 
alternative redress from the President of the United States.

In Gonzalez-Morales v Principi, 16 Vet. App. 556, 557 (2003), 
the Court held that a veteran's substantive appeal had been 
filed in a timely fashion.  In that case, the veteran had 
withdrawn his original appeal and later asked the RO if he 
could proceed.  The RO processed the claim as though the 
appeal had never been withdrawn and told the veteran that no 
other action was necessary.  On appeal, the Board found that 
the veteran had not filed a timely substantive appeal and 
dismissed the matter.  The Court reversed the Board's 
decision and reasoned that the VA had not "closed" the appeal 
and that it had treated the appeal as having been perfected 
in a timely fashion.  In the present case, however, the VA 
has never treated the veteran's July 1973 letter to the 
President as a timely substantive appeal.

Under all of these circumstances, the Board concludes that 
that veteran's July 1973 letter was an attempt to have an 
authority other than the VA provide him with monetary 
assistance due to his situation, not an effort to perfect his 
appeal with the VA.  The July 1973 letter was not a 
substantive appeal with regard to earlier RO decisions.  
Thus, the RO's denials of service connection for a nervous 
condition in 1970 and 1972 became final. See 38 U.S.C.A. § 
7105 (West 2002).  Once finally denied, a claim can be 
reopened only with the submission of new and material 
evidence. See 38 U.S.C.A. §§ 5108, 7104 (West 2002).

The Board also notes that in the Court Order of January 2007, 
the Board was instructed to discuss whether a letter received 
from the veteran in September 1972 (prior to the issuance of 
the SOC in July 1973) could be accepted as a Substantive 


Appeal.  The appellant has acknowledged that the letter was 
received prior to the issuance of the SOC, but argues that it 
nevertheless may be accepted as a Substantive Appeal pursuant 
to Archbold v. Brown, 9. Vet. App. 124 (1996).  

In reviewing whether the September 1972 letter from the 
veteran may be accepted as a Substantive Appeal even though 
it was received prior to the issuance of the SOC, the Board 
notes that the plain language of 38 U.S.C.A. § 7105(a) states 
that "Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished [emphasis added] as 
prescribed in this section."  The relevant regulation, 
38 C.F.R. § 20.200 defines "What constitutes an appeal."  
The regulation states that "An appeal consists of a timely 
filed Notice of Agreement in writing and, after a Statement 
of the Case has been furnished, a timely filed Substantive 
Appeal."  [emphasis added]

The Board has reviewed the Court's holding in Archbold, but 
finds that it is not applicable to the facts of the present 
case.  The Court in Archbold essentially carved out a narrow 
exception to the foregoing law and regulation.  The facts of 
that case differed substantially from the facts of the 
present case.  In Archbold, a veteran had previously 
established service connections for burns of the hands, and 
had been assigned a 10 percent rating for each hand in an 
August 1953 decision, for a combined rating of 20 percent.  
In December 1989, he requested increased compensation.  The 
RO denied that request, and the veteran submitted a notice of 
disagreement in September 1990.  In January 1991, the RO 
issued a statement of the case on the increased rating issue.  
In a June 1991 letter, the veteran raised a claim that the 20 
percent rating assigned by the August 1953 decision should be 
retroactively corrected to 40 percent.  He argued that the 
disorder had been given a higher rating by a service medical 
evaluation board.  In July 1991, the RO responded to the 
veteran by letter, stating that the findings of a medical 
evaluation board do not bind the VA.  The RO further stated 
that they would reevaluate the claim if he presented evidence 
of recent treatment.  

The veteran in Archbold submitted a substantive appeal 
statement which was received by the RO in August 1991 in 
which he again reiterated his belief that his 


disability rating should be corrected for the previous 400 
months.  A hearing was then held before the Board in November 
1991, at which time it was stated by the Board Member that 
the only issue on appeal was entitlement to an increased 
rating for burns scars, but that the veteran had raised a 
claim of clear and unmistakable error which would be referred 
to the RO for initial consideration.  

Subsequently, in Archbold in January 1992, the Board remanded 
the clear and unmistakable error claim for the purpose of 
having the RO adjudicate that claim, and deferred rendering 
an appellate decision on the certified issues which the Board 
felt were inextricably intertwined with the clear and 
unmistakable error claim.  The RO denied the clear and 
unmistakable error claim in September 1992.  In a 
supplemental statement of the case issued in October 1992, 
the RO addressed the CUE claim.  Another SSOC was issued in 
November 1992.  The SSOC's included notification that "If 
you have filed a Substantive Appeal with respect to the 
issues contained in the original [SOC] or prior [SSOC], a 
response at this time is optional."  The veteran did not 
respond to either SSOC.  Subsequently, in July 1993, the 
Board rendered a decision on the increased rating claim, but 
did not make an appellate decision on the CUE claim, stating 
that no substantive appeal had been received.  

The appellant in Archbold successfully argued to the Court 
that the Board had erred in failing to address the CUE issue.  
In granting Archbold's request, the Court noted that there 
had been "fundamental procedural deficiencies" which were 
controlling in that case.  First, the RO had failed to inform 
the veteran of his appellate rights in connection with the 
July 1991 RO decision which initially denied his CUE claim.  
Second, the RO had failed to issue an SOC after he filed his 
July 1991 NOD on the CUE claim.  Third, the RO had failed to 
automatically return the CUE claim to the Board pursuant to 
38 C.F.R. § 19.38 (which provides that remanded cases will 
not be closed for failure to respond to the SSOC).  

The Board notes that the Court in Archbold had interpreted 
that RO's letter of July 1991 as being a decision, and 
interpreted the veteran's as subsequent 1-9 Form received in 
August 1991 as meeting the requirements for an NOD.   The 
Court 


further found that, although the veteran had not been 
afforded a SOC, a document which he presented to the Board at 
his hearing in November 1991 met the statutory requirements 
for a substantive appeal statement as it specifically 
identified the issue, contained specific argument as to the 
errors by the RO, and thus contained the necessary 
information required for a 1-9 appeal by 38 C.F.R. § 20.202.  
Of particular significance, the Court noted that the Board 
was obligated under 38 C.F.R. § 20.203 to notify the veteran 
if it was concerned about the adequacy of the 1-9 Appeal and 
to allow him a period of 60 days within which to present 
written argument or request a hearing to present oral 
argument, but the Board did not do so.  

The Board notes that none of the special factors which were 
critical in the Archbold case are also present in the case at 
hand.  First, the veteran in the present case was in fact 
provided notice of his appellate rights when the RO denied 
his claim in November 1970 and February 1972.  In this 
regard, his notification letters specifically referenced his 
appellate rights on both occasions.    

Second, the RO in the present case (unlike the RO in 
Archbold) did in fact issue a SOC after the veteran submitted 
a notice of disagreement.  The SOC was dated in July 1973.  
Although admittedly the issuance was delayed, it nevertheless 
included a copy of a VA Form 1-9 which includes the 
instructions for perfecting an appeal.  The cover letter 
notified the veteran that if the RO did not hear from him 
within 60 days, they would assume that he did not intend to 
complete his appeal.  The Board notes that unlike the notice 
provided with a Supplemental Statement of the case in the 
Archbold case (which suggested the possibility that an appeal 
may have already been perfected based on previously submitted 
documents), the statement of the case issued in the present 
case in July 1973 left no question that additional action was 
required to perfect an appeal.       

Thirdly, the Board notes that unlike Archbold, in the present 
case the claim for service connection in the early 1970's had 
not been remanded by the Board to the RO.  Therefore, the 
arguments pertaining to 38 C.F.R. § 19.38, which were 
controlling in Archbold, do not apply in the present case.  

In addition, several other factors further weigh against 
applying the holding in Archbold to the present case.  The 
Board notes that in Archbold the claim of CUE in the 1950's 
rating for burn scars was considered by the Board itself to 
be inextricably intertwined with the claim of entitlement to 
an increased rating which had been appealed.  There was no 
similar situation in the present case in 1972.  Also, the 
present case, unlike Archbold, does not involved a situation 
in which the veteran is unaware that the validity of his 
substantive appeal is at issue.  The veteran and his 
representative have had notice of this question throughout 
the proceedings leading up to the present date.  The validity 
of the substantive appeal has been specifically argued by the 
veteran's attorney.  This is not a case like Archbold in 
which the veteran was essentially "blindsided" by the 
Board's conclusion that he had not perfected an appeal of the 
CUE claim.  

For the foregoing reasons, the Board finds that the narrow 
exception set forth in Archbold does not apply to the present 
case.  Instead, the case is controlled by the plain language 
of 38 U.S.C.A. § 7105(a) and 38 C.F.R. § 20.200 which require 
that a substantive appeal statement be received after a 
statement of the case.  Therefore, the veteran's September 
1972 statement, which was received before the July 1973 
statement of the case, does not qualify as a Substantive 
Appeal statement.  Accordingly, the decisions denying the 
claim for service connection became final.  

The Board also notes that the Court's order of January 2007 
raised questions regarding whether correspondence from the 
veteran such as the letter to the President which was 
forwarded to the RO in August 1973, or subsequent 
correspondence from the veteran, amounted to a claim to 
reopen.  The Court noted that it was unable to determine 
whether the Board had determined that the claim to reopen had 
been denied, or instead that the claim to reopen had been 
abandoned.  In addition, the Court noted that although the 
Board had indicated that the RO had provided all requisite 
notices to the veteran, the Court raised questions as to 
"What notice was the RO required to provide to the 
veteran?" and "What documents provided that notice?"    



As was noted above, a letter from the veteran to the 
President was forwarded to the RO in August 1973.  In May 
1974 and February 1975, the veteran corresponded with the RO, 
indicating that he was seeking service-connected VA benefits 
instead of the non-service-connected benefits that he had 
been awarded in April 1974.  The RO informed the veteran of 
the need for new and material evidence in a June 1975 letter, 
but the veteran did not reply directly to this letter.  The 
letter stated:

Your nervous condition has already been rated non-
service connected since November 17, 1970.  In 
order for us to reconsider your case, you must 
submit new and material evidence, preferably 
medical (recently not considered), showing that 
such condition was incurred in or aggravated by 
service.  

This letter was not a decision on his claim to reopen, but 
rather a notification letter designed to advise him what he 
should submit in order to reopen the claim.  The Board 
concludes that the letter satisfied any "duty to notify" 
which was in effect at that time.  Under 38 C.F.R. § 3.109 
(1975), if a claimant's application was incomplete, the 
claimant was to be notified of the evidence necessary to 
complete the application.  The letter satisfied this 
requirement by explaining that the veteran should submit new 
and material evidence tending to show that his disability was 
incurred in service.  The Board notes that the current 
heightened duty to notify which is now in effect pursuant to 
the Veterans Claims Assistance Act, 38 C.F.R. § 3.159, and 
the Court's decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006) was not in effect at that time.   

The Board further notes that the June 1975 letter was simply 
for the purpose of providing notice of evidence needed to 
reopen the claim, and the RO did not render a decision 
regarding whether or not he had reopened the claim, as no 
additional evidence whatsoever was presented.  The veteran's 
letters themselves clearly were not new and material evidence 
as the veteran simply reiterated that same contentions which 
he had previously made in his original claim form dated in 
June 1970, during examinations conducted in August and 
September 1970, and in written statements dated in October 
1971, March 1972, August 1972, January 1973.  Although the 
veteran's attorney has argued that the July 1973 letters 
contained new information such as the name of an assailant in 
service, the Board notes that the veteran had previously 
provided that name in a written statements dated in October 
1971 and January 1973, as well as a service department letter 
dated in April 1970.  Similarly, although the veteran's 
attorney has argued that the written statement of July 1973 
contains new information consisting of the name of a doctor 
who treated him, "a ma[j]or called Homar", the Board notes 
that such information is not useful for the purpose of 
attempting to obtain missing service medical records as such 
records are not filed under the treating physician's name.  
Thus, because no additional evidence had been presented, a 
rating decision regarding whether additional evidence was new 
and material was not required.  

In the June 1975 letter from the RO, the veteran was 
instructed to submit new and material evidence, but he did 
not respond and instead abandoned his request to reopen the 
claim. See 38 C.F.R. § 3.158(a) which provides that where 
evidence requested with a claim to reopen is not furnished 
within one year after the date of request, the claim will be 
considered abandoned and no further action will be taken 
unless a new claim is received.  Thus, there is no pending 
reopened claim of service connection for anxiety disorder or 
for a TDIU rating dating back to this series of 
correspondence from the veteran in 1973, 1974 and 1975.

Eventually, the veteran again sought to reopen the claim for 
service connection in a claim filed with the RO on April 3, 
1990.  The RO ultimately assigned effective dates for service 
connection for anxiety disorder and for the TDIU rating based 
on the date of receipt of this claim on April 3, 1990.

With regard to both the reopened claim for service connection 
for anxiety disorder and the claim for a TDIU rating, the RO 
has assigned an effective date of April 3, 1990.  This 
effective date is the date of receipt of the veteran's 
application to reopen the claim for service connection for a 
nervous condition.  Thus, the date of receipt of this 
document is the earliest possible effective date for both 
service connection for anxiety disorder under 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(q), (r); and for the TDIU rating 
under 38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o).

The Board notes that the veteran first filed a claim for a 
TDIU rating in 1998.  However, the RO liberally construed the 
legal provisions and assigned an effective date of April 3, 
1990, for the TDIU rating, which the Board will not disturb.

As noted in the introduction above, the RO has not yet 
considered the claim of CUE in November 1970 and February 
1972 rating decisions that denied service connection for 
anxiety disorder.  Those arguments have been referred to the 
RO for initial adjudication and do not affect the disposition 
of the present appeal.

The preponderance of the evidence is against the claims for 
effective dates earlier than April 3, 1990, for service 
connection for anxiety disorder and a TDIU rating.  Thus the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As a final matter, the Board will discuss the duty to notify 
and assist with respect to the current appeal.  On November 
9, 2000, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5103 & 5107 (West 2002)) (VCAA) was signed into law.  This 
enhanced the notification and assistance duties of the VA 
towards claimants.  In Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) apply to cases pending before VA on November 9, 
2000, even if the initial agency of original jurisdiction 
decision was issued before that date; and (2) that a claimant 
must be given notice in accordance with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) before an initial unfavorable AOJ 
decision is issued. Section 3(a) of the VCAA (also 38 
U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) require that, 
upon receipt of a complete or substantially complete 
application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.

In this case, the initial unfavorable decision relating to an 
earlier effective date for a TDIU rating was made in June 
1999, and the initial unfavorable decision relating to an 
earlier effective date for service connection for an anxiety 
disorder was made in May 2000, that is, before the date of 
the VCAA's enactment on November 9, 2000.  However, even 
under Pelegrini, the notices regarding the veteran's claims 
for earlier effective dates for both issues informed the 
veteran of the bases for the rating decisions, what types of 
evidence would be needed, and how the evidence would be 
secured.  The Board also concludes that any defect that may 
exist with regard to the timing of the VCAA notice to the 
claimant was harmless because of the extensive, thorough, and 
informative notices provided to the veteran throughout the 
adjudication of his claims.  Moreover, as the Court mentioned 
in Pelegrini, there is no error in the RO's not providing 
notice of the VCAA's requirements prior to the initial 
adjudication decision where such notice was not mandated at 
the time of the initial adjudication decision. Id., 18 Vet. 
App. at 120.

In any event, any lack of such notice prior to the RO's 
initial decision in this case has been cured by the 
subsequent thorough notices of all matters required by the 
VCAA and its regulatory progeny.  There can be no harm to the 
veteran, as the VA has made all efforts to notify and to 
assist the veteran with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the more general notice of the 
need for any evidence in the veteran's possession.  The RO 
sent the veteran SOCs relating to the earlier effective date 
issues in August 2000 and July 2003.  The RO also sent 
additional correspondence at various times, including in 
December 2003.  These documents discussed the evidence 
considered and the pertinent laws and regulations, including 
provisions of the VCAA and the reasons for the RO's decision.  
Thus, the VA has satisfied its "duty to notify" the veteran.

Thus, through discussions in correspondence, the rating 
decisions, and the SOCs, the VA has informed the veteran of 
the evidence necessary to substantiate his claims.  He has 
been informed of his and the VA's respective responsibilities 
for providing evidence.  Pertinent identified medical records 
have been obtained. It 


does not appear that there is any additional, relevant 
medical treatment evidence that should be obtained with 
regard to these claims.  The notice and duty to assist 
provisions of the law are satisfied. 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.


ORDER

An effective date earlier than April 3, 1990, for service 
connection for anxiety disorder is denied.  

An effective date earlier than April 3, 1990, for a TDIU 
rating is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


